Case 2:21-cv-00189-JCC Document 1-2 Filed 02/11/21 Page 1of1

 
   

 

 

 

Ne), UNITED STATES DISTRICT COURT

Net 4 Ne ¥) Westem District of Washington

‘ah ZS : ir é g |e) Office of the Clerk

Ne eee ae ae

BRE (206) 370-8400
William M. McCool Eric Smits
District Court Executive Chief Deputy Clerk
Clerk of Court
UNITED STATES DISTRICT COURT
TRANSACTION FORM
Date:
Your Name: Maes traf, ct Honorable Site Vathen B aber
RECEIV’
Case# Gf known): ED (DROP BOX)
Email Address: FEB j 1 2021
AT SEATTLE

Phone#: ay WESTERN Distaet Bese

TOM ay
Address: (optional)

 

Reason for Transaction:
Working copies for court
Documents to open a NEW case

Documents for a PENDING case

Oo OF OO O

Payment for restitution, filing fees, etc.

**The court accepts money orders; personal checks and cashier checks, made out to:
“Clerk, U.S. District Court.” **NO CASH **

O Other:

 

 

 

 
